Case 4:20-cr-00265-YGR Document 12 Filed 06/25/20 Page 1 of 7

AO 257 (Rev. 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT GOURT

 

sy: L] compcaint [J inFoRMATION [XI INDICTMENT
(1 suPERSEDING

 

-— OFFENSE CHARGED
18 U.S.C. §§ 1114(1), 1111 - First Degree Murder of a Person C] Petty
Assisting an Officer or Employee of the U.S. Government .
(Count One); 18 U.S.C. §§ 1114(3), 1111 - Attempted Murder [_]_ Minor

of a Person Assisting an Officer or Employee of the U.S. Misde-
Government (Count Two); 18 U.S.C. § 2(a) - Aiding and C] manor
Abetting (Counts One and Two)

Felony

Count One: Life imprisonment or death; $250,000 fine; $100
special assessment; restitution; forfeiture

PENALTY:

Count Two: 20 years' imprisonment; 3 years' supervised release;
$250,000 fine; $100 special assessment; restitution; forfeiture

 oeane? 2020

Name of District Court, and/or Judge/Magistrate, tion

FILED

NORTHERN DISTRICT OF ,(MSROBN SOONG
OAKLAND DIVISION STAI CuEOR,

 

 

r— DEFENDANT -U.S

> STEVEN CARRILLO

DISTRICT COURT NUMBER
= ~e
DEFENDANT

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

Federal Bureau of Investigation

person is awaiting trial in another Federal or State Court,
O give name of court

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
charges previously dismissed
O which were dismissed on motion SHOW

of DOCKET NO.
[1] U.S.ATTORNEY [[] DEFENSE

this prosecution relates to a
pending case involving this same

defendant MAGISTRATE
CASE NO.
prior proceedings or appearance(s)
before U.S. Magistrate regarding this ee
defendant were recorded under g 4:20-mm)-70785 _

 

 

 

 

Name and Office of Person
Furnishing Information on this form DAVID L. ANDERSON

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) David L. Anderson

 

PROCESS:
(] SUMMONS NO PROCESS* [_] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

IS NOTIN CUSTODY
_ Has not been arrested, pending outcome this proceeding.
1) [[] If not detained give date any prior
summons was served on above charges

2) (J Is a Fugitive

3) [[] Is on Bail or Release from (show District)

 

IS INCUSTODY
4) [Xx] On this charge

5) [[] On another conviction

} [_] Federal [_] State

6) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

if "Yes"

} give date
filed

Month/Day/Year

 

Has detainer L] Yes
been filed? [[] No

DATE OF >
ARREST
Or... if Arresting Agency & Warrant were not

- DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

 

] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:
Case 4:20-cr-00265-YGR Document 12 Filed 06/25/20 Page 2 of 7

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO

 

A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: (] comptaint C1 INFORMATION INDICTMENT
L) suPERSEDING

Name of District Court, andiod ptf aMel fs dle Pocation

NORTHERN DISTRICT OF CALIFORNIA

 

— OFFENSE CHARGED

18 U.S.C. §§ 1114(1), 1111 - First Degree Murder of a Person [] Petty

Assisting an Officer or Employee of the U.S. Government .

(Count One); 18 U.S.C. §§ 1114(3), 1111 Attempted Murder [_] Minor

of a Person Assisting an Officer or Employee of the U.S. , Misd

Government (Count Two); 18 U.S.C. § 2(a) - Aiding and C) al

Abetting (Counts One and Two) meanor
Felony

Count One: Life imprisonment or death; $250,000 fine; $100

special assessment; restitution; forfeiture

PENALTY:

Count Two: 20 years’ imprisonment; 3 years’ supervised release;
$250,000 fine; $100 special assessment; restitution; forfeiture

OAKLAND AUINSRE 2070

(— DEFENDANT - U.S OLERK, US. DI Ste (CT 00

  

 

 

} ROBERT ALVIN were DISTRICT OF CALIF R
DISTRICT ‘Cn
we 20 0265
DEFENDANT

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

Federal Bureau of Investigation

person is awaiting trial in another Federal or State Court,
give name of court

O

 

this person/proceeding is transferred from another district
per (circle one) FRCrp 20, 21, or 40. Show District

O

 

this is a reprosecution of
charges previously dismissed

O which wi ismi i SHOW

ere dismissed on motion

of: DOCKET NO.

[[] U.S. ATTORNEY [[] DEFENSE \

this prosecution relates to a

pending case involving this same

defendant MAGISTRATE

CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

}

4:20-mj-70771

 

IS NOTIN CUSTODY

1) ([] If not detained give date any prior
summons was served on above charges

2) (J Is a Fugitive

3) [[] |s on Bail or Release from (show District)

Has not been arrested, pending outcome this proceeding.

B

 

IS IN CUSTODY
4) [X] On this charge

5) [-] On another conviction

} (] Federal [] State
6) [[] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

 

 

 

 

Name and Office of Person
Furnishing Information on this form DAVID L. ANDERSON

Has detainer L] Yes ae
been.filed? re vetee
["] No filed
DATE OF > Month/Day/Year
ARREST
Or... if Arresting Agency & Warrant were not
DATE TRANSFERRED Month/Day/Year

TO U.S. CUSTODY

 

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) David L. Anderson

 

 

 

C This report amends AO 257 previously submitted

 

 

PROCESS:
[_] SUMMONS NO PROCESS* [_] WARRANT

lf Summons, complete following:
[_] Arraignment [] Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: Before Judge:

 
Case 4:20-cr-00265-YGR Document 12 Filed 06/25/20 Page 3 of 7

Wnited States District CourtFiLEH

 

FOR THE nai ax.
NORTHERN DISTRICT OF CALIFORNIA JUN 25 200
SUSAN v.8

CLER OONG

VENUE: NORTH bietsi psmere
UNITED STATES OF AMERICA, Y
v. GR
STEVEN CARRILLO and

ROBERT ALVIN JUSTUS, JR.,

CR 20 0269

 

 

 

 

 

DEFENDANT.
INDICTMENT
18 U.S.C. §§ 1114(1), 1111 — First Degree Murder of a Person

Assisting an Officer or Employee of the United States

Government;
18 U.S.C. §§ 1114(3), 1111 — Attempted Murder of a Person

Assisting an Officer or Employee of the United States

Government;

18 U.S.C. § 2(a) — Aiding and Abetting;
18 U.S.C. § 924(d)(1), 21 U.S.C. § 853; 28 U.S.C. § 2461(c) -
Forfeiture

 

A true bill.

/s/ Foreperson of the Grand Jury
Foreman

 

 

Filed in open court this___ 25th =URy of
June, 2020

 

Clerk

Bail,{ No Process _.

 
 

 

Case 4:20-cr-00265-YGR Document 12 Filed 06/25/20 Page 4 of 7

DAVID L. ANDERSON (CABN 149604) LED
United States Attorney JUN a5 mon

UNITED STATES DISTRICT COURT XG P
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

“CR 20 0265

VIQLATIONS:

18 U.S.C. §§ 1114(1), 1111 — First Degree Murder of
a Person Assisting an Officer or Employee of the
United States Government;

18 U.S.C. §§ 1114(3), 1111 — Attempted Murder of a
Person Assisting an Officer or Employee of the
United States Government;

18 U.S.C. § 2(a) — Aiding and Abetting;
18 U.S.C. § 924(d)(1), 21 U.S.C. § 853, 28 U.S.C. §
2461(c) — Forfeiture

UNITED STATES OF AMERICA,
Plaintiff, .
Vv.

STEVEN CARRILLO and
ROBERT ALVIN JUSTUS, JR.,

Defendants.

OAKLAND VENUE

ee a a ee” ee ee” i i ee ee i” ee i “a” ie ie

 

INDICTMENT
The Grand Jury charges: |
COUNT ONE: (18 U.S.C. §§ 1114(1), 1111, 2(a) — First Degree Murder of a Person Assisting an
Officer or Employee of the United States Government; Aiding and Abetting)
L; On or about May 29, 2020, in the Northern District of California, the defendants,
STEVEN CARRILLO and ROBERT ALVIN JUSTUS, JR.,
did, with premeditation and malice aforethought, unlawfully kill victim D.U., a Protective Security

Officer contracted to provide security in assistance of the Federal Protective Service, part of the

INDICTMENT l

 
& Ww bd

an

Oo feof Ss NHN

10

2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:20-cr-00265-YGR Document 12 Filed 06/25/20 Page 5 of 7

Department of Homeland Security, an agency within the executive branch of the United States
Government, while D.U. was assisting officers and employees of the United States in the performance of
official duties and on account of that assistance, and did aid, abet, counsel, induce, and procure the

same, in violation of Title 18, United States Code, Sections 1114(1), 1111, and 2(a).

COUNT TWO: (18 U.S.C. §§ 1114(3), 1111, 2(a) — Attempted Murder of a Person Assisting an

Officer or Employee of the United States Government; Aiding and Abetting)
2: On or about May 29, 2020, in the Northern District of California, the defendants,

STEVEN CARRILLO and ROBERT ALVIN JUSTUS, JR.,

did, with premeditation and malice aforethought, attempt to unlawfully kill victim S.M., a Protective

Security Officer contracted to provide security in assistance of the Federal Protective Service, part of the

Department of Homeland Security, an agency within the executive branch of the United States

Government, while S.M. was assisting officers and employees of the United States in the performance of

official duties and on account of that assistance, and did aid, abet, counsel, induce, and procure the

same, in violation of Title 18, United States Code, Sections 1114(3), 1111, and 2(a).

FORFEITURE ALLEGATION: (18 U.S.C. § 924(d)(1), 21 U.S.C. § 853(a), and 28 U.S.C. § 2461(c))
35 The factual allegations contained in Counts One and Two of this Indictment are hereby
realleged and by this reference fully incorporated herein for the purpose of alleging forfeiture pursuant
to the provisions of 18 U.S.C. § 924(d)(1).
4, Upon a conviction for the offenses alleged in Counts One and Two above, the defendants,
STEVEN CARRILLO and ROBERT ALVIN JUSTUS, JR.,
shall forfeit to the United States any firearm or ammunition involved in or used in any knowing
violation of said offenses, including but not limited to the following property:
a. one AR-15-style rifle, specifically, a 9x19 mm caliber Privately Made Firearm
with no manufacturer’s markings and an overall length of approximately 23-1/8
inches that accepts Glock-type magazines and is a machinegun that was seized in

Ben Lomond, California, on or about June 6, 2020.

INDICTMENT 2

 
orl chlOlUlClUoOUlUMUMUNC OC NON RO

ho hm bP on) wm wb No No —_ — — ~~ — “~ = = vo om
oo | nN Ww a ao MN _ o Oo oo ~] n wi a eo nN —

 

 

Case 4:20-cr-00265-YGR Document 12 Filed 06/25/20 Page 6 of 7

All in violation of 18 U.S.C. § 924(d); 21 U.S.C. § 853; 28 U.S.C. § 2461(c); and Federal Rule of

Criminal Procedure 32.2.

NOTICE OF SPECIAL FINDINGS FOR DEFENDANT STEVEN CARRILLO

5. The allegations set forth in Count One of this Indictment are hereby realleged and
incorporated by reference as if fully set forth herein.

6. As to Count One of this Indictment, defendant STEVEN CARRILLO:

a. was 18 years of age or older at the time of the offense (18 U.S.C. § 3591(a));

b. intentionally killed victim D.U. (18 U.S.C. § 3591(a)(2)(A));

¢; intentionally inflicted serious bodily injury that resulted in the death of victim
D.U. (18 U.S.C. § 3591(a)(2)(B));

d. intentionally participated in an act, contemplating that the life of a person would
be taken or intending that lethal force would be used in connection with a person, other than one of the
participants in the offense, and victim D.U. died as a direct result of the act (18 U.S.C. § 3591(a)(2)(C));
and

Ge intentionally and specifically engaged in an act of violence, knowing that the act
created a grave risk of death to a person, other than one of the participants in the offense, such that
participation in the act constituted a reckless disregard for human life and victim D.U. died as a direct
result of the act (18 U.S.C. § 3591(a)(2)(D)).

7. As to Count One of this Indictment, defendant STEVEN CARRILLO, in the commission
of the offense, knowingly created a grave risk of death to one or more persons in addition to victim D.U.
(18 U.S.C. § 3592(c)(5)).

8. As to Count One of this Indictment, defendant STEVEN CARRILLO committed the
offense after substantial planning and premeditation to cause the death of victim D.U. (18 U.S.C. §
3592(c)(9)).

9. As to Count One of this Indictment, defendant STEVEN CARRILLO intentionally killed

or attempted to kill more than one person in a single criminal episode (18 U.S.C. § 3592(c)(16)).

INDICTMENT 3

 
wn >. WwW NV

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ocmlUlNUCOlUCUCUCOUCUMNS DN

Case 4:20-cr-00265-YGR Document 12 Filed 06/25/20 Page 7 of 7

NOTICE OF SPECIAL FINDINGS FOR DEFENDANT ROBERT ALVIN JUSTUS, JR.
10. The allegations set forth in Count One of this Indictment are hereby realleged and
incorporated by reference as if fully set forth herein.
ll. As to Count One of this Indictment, defendant ROBERT ALVIN JUSTUS, JR.:
a. was 18 years of age or older at the time of the offense (18 U.S.C. § 3591(a)); and
b. intentionally participated in an act, contemplating that the life of a person would
|| be taken or intending that lethal force would be used in connection with a person, other than one of the
participants in the offense, and victim D.U. died as a direct result of the act (18 U.S.C. § 3591(a)(2)(C)).
12. As to Count One of this Indictment, defendant ROBERT ALVIN JUSTUS, JR., in the
commission of the offense, knowingly created a grave risk of death to one or more persons in addition to
victim D.U. (18 U.S.C. § 3592(c)(5)).
| 13. | Asto Count One of this Indictment, defendant ROBERT ALVIN JUSTUS, JR.,
committed the offense after substantial planning and premeditation to cause the death of victim D.U. (18
| U.S.C. § 3592(c)(9)).
DATED: June 25, 2020 A TRUE BILL.

/s/
FOREPERSON

 

[PULA Arron

DAVID L. ANDERSON
United States Attorney

 

INDICTMENT 4

 

 

 
